Citation Nr: 1448810	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-28 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

(The issue of entitlement to service-connected burial benefits is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 2002 to November 2005.  He died in October 2008.  The appellant is the mother of the Veteran's minor child, S.P.E., and former spouse of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appellant elected Arizona Department of Veterans Services in October 2008 by signing a VA Form 21-22.  She never elected any other representative.  On a VA Form 21-22a, signed by the Veteran's father and appellant in a separate claim for entitlement to service-connected burial benefits, the attorney mentioned that she was also representing the Veteran's dependent daughter, S.P.E.  However, the appellant in this case, the Veteran's former spouse and mother to S.P.E., is the one who filed the service connection claim for the cause of death on behalf of her daughter, not the Veteran's father.  There is no record that she ever elected the private attorney who is representing her former father-in-law in his separate claim for benefits.  The appellant lived in Arizona at the time she filed her claim for service-connected death benefits; while she was noted a being on active duty, there is no record of her having moved.  Therefore, the Board recognizes Arizona Department of Veterans Services as the appellant's representative in this matter.

The Board notes that the appellant was issued a Statement of the Case on August 23, 2011; a VA Form 9 (Substantive Appeal) was received on November 2, 2011.  The Board notes, however, that the form was dated in September 2011.  It is not clear why there is a time lag between when the appellant signed the form and when the RO received the form but the record clearly shows that the appellant intended to continue her appeal.  Thus, the requirement that she file a formal substantive appeal at that time is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009) (holding that 38 U.S.C. § 7105(d) (3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional).

The appellant elected to have a hearing on her VA Form 9.  Given the complete grant of benefits sought on appeal in the decision below, the appellant is not prejudiced by the Board proceeding with a decision without providing a hearing for her.  


FINDINGS OF FACT

1.  The Veteran died in October 2008 at the age of 25 while receiving inpatient treatment at a VA hospital in Topeka, Kansas under the posttraumatic stress disorder (PTSD) and alcohol dependency program.  The immediate cause of death was aspiration pneumonia due to multiple drug intoxication (fluoxetine, quetiapine, and hydrocodone); other significant conditions contributing to death but not resulting in underlying cause were PTSD and ethanolism. 

2.  At the time of the Veteran's death, service connection was in effect for PTSD at a rate of 100 percent disabling, and a lumbar spine disability rated as 10 percent disabling.  Medical treatment records show that he was prescribed hydrocodone (Vicodin) for his back pain and quetiapine and fluoxetine for anxiety and PTSD.

3.  The evidence indicates that a service-connected disability substantially contributed to the Veteran's death. 



CONCLUSION OF LAW

A service-connected disability contributed substantially and materially to cause the Veteran's death. 38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

As a result of the Board's decision to grant entitlement to service connection for cause of the Veteran's death, any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011) (VCAA), cannot be considered prejudicial to the appellant.  The Board will therefore proceed to a review of the claim on the merits. 

II.  Service Connection for the Cause of Death

Service connection for the cause of the veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the veteran's death. 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b). 

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3). 

During his lifetime the Veteran was service-connected for PTSD rated as 100 percent disabling, effective August 20, 2007, and a back disability rated as 10 percent disabling, effective August 20, 2007.  

The Veteran died in October 2008 while receiving inpatient treatment at the VA hospital in Topeka, Kansas for PTSD and alcohol abuse.  VA treatment records include a Circumstances of Death report, which notes that the Veteran had been scheduled to be discharged the following day.  He had been observed as sleepy and groggy; later the nursing staff was summoned after he was found to have stopped breathing.  He had been previously reportedly seen unescorted outside the hospital or off the hospital grounds, which was unauthorized.  The immediate cause of death was aspiration pneumonia due to multiple drug intoxication (fluoxetine, quetiapine, and hydrocodone).  Other significant conditions contributing to death but not resulting in underlying cause were PTSD and ethanolism.  

Medical treatment records show that the Veteran was prescribed hydrocodone (Vicodin) for his back pain and quetiapine and fluoxetine for anxiety and PTSD.  The autopsy report notes that the Veteran had multiple medications in his system that in the aggregate can cause central nervous system impairment and depression of the gag reflex.  It was further noted that the drug concentrations were higher than anticipated for standard therapeutic use, but not high enough to indicate self-destructive intent.  Thus, the available information was consistent with death caused by respiratory embarrassment from a combination of aspiration pneumonia and intoxication by a combination of several drugs.  The Veteran's death was ruled accidental.  

In this case, after reviewing all the evidence and contentions, the Board has concluded that the Veteran's death was the result of a service-connected disability. The only medical evidence of record to address the appellant's contention is found in the death certificate, which specifically notes that a service-connected disability substantially contributed to his death.  There is no medical evidence to contradict this finding.  

As the medical evidence is not challenged by other evidence of record, the Board finds the evidence is at least equally-balanced in terms of whether service-connected disability substantially contributed to the Veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail). 

As such, entitlement to service connection for the cause of the Veteran's death is warranted. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


